Citation Nr: 1603805	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral radiculopathy associated with a service-connected low back disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral radiculopathy associated with a service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to May 1989, from November 1990 to December 1991, and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in January 2012. 

In April 2012, the Board granted service connection for a low back disability and bilateral radiculopathy of the lower extremities, and reopened the issues of service connection for a right and left knee disability. 

The case was most recently remanded in October 2014 for a VA examination.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In its October 2014 remand order, the Board noted that the Veteran was currently service-connected for bilateral radiculopathy of the lower extremities, and that it was unclear what knee symptoms, if any, overlapped with the radiculopathy.  In addition, the Board pointed out that the Veteran served in the Persian Gulf during his second and third periods of active duty, and as such, his bilateral knee complaints could be part of an undiagnosed illness.  Further, the Veteran's representative had argued that the Veteran's service-connected PTSD might have caused or aggravated his condition.  Therefore, the Board remanded the claims for an orthopedic examination to determine the etiology of any right and/or left knee disability.

In its directive, the Board instructed the VA examiner to discuss which of the Veteran's knee symptoms were attributable to his currently service-connected bilateral radiculopathy of the lower extremities, and for all symptoms not due to his bilateral radiculopathy, to state to what condition they were attributable.  The Board also asked the examiner to opine whether it was as likely as not that any diagnosed knee condition had its onset during or was a result of the Veteran's active service.  For the purposes of the opinion, the examiner was told to assume that the Veteran experienced knee pain after sustaining an injury in June 2003 when carrying crates of weapons and supplied.  Finally, in the event the examiner was unable to attribute the Veteran's bilateral knee symptoms to a diagnosed disability, the Board requested that the examiner determine whether the Veteran's bilateral knee condition was a symptom of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome or fibromyalgia.

In the February 2015 VA examination, the examiner diagnosed the Veteran with bilateral patellar femoral syndrome (PFS) and found that the bilateral PFS was less likely than not due to the radiculopathy because "radicular symptoms are due to nerve root impingement" and experienced throughout the entire leg and not just in the knees.  The examiner also opined that the bilateral PFS was less likely than not due to service because the Veteran had not been treated for knee pain and was gainfully employed doing mechanical work until 2013.

The Board notes that the February 2015 VA examiner only partially answered the Board's October 2014 directives.  The Board had asked the examiner to specifically address what knee symptoms are attributable to the Veteran's bilateral radiculopathy, and for all symptoms not due to his bilateral radiculopathy, explain to what condition they are attributable.  The Board finds that while the examiner diagnosed the Veteran with bilateral PFS, the examiner only stated that the Veteran's bilateral PFS was not a result of his radiculopathy because the latter was due to nerve root impingement.  The examiner did not address which knee symptoms, if any, are attributable to his service-connected bilateral radiculopathy and which are attributable to his currently diagnosed bilateral PFS.  As such, the Board finds that the February 2015 VA examination was not adequate and that a remand is required to obtain an addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).  

Further, the VA examiner opined that the Veteran's bilateral PFS was less likely than not due to service because the Veteran was not treated for knee pain and was gainfully employed doing mechanical work until 2013.  However, the Board finds that this rationale does not address the Board's directive that the examiner should assume that the Veteran experienced knee pain after an injury sustained when carrying crates of weapons and supplies in June 2003, nor does it consider the Veteran's statements of continuity of symptomatology for his knee condition post-service.  As such, the VA examiner appeared to impermissibly consider the Veteran's lack of medical evidence of treatment for his bilateral knee condition to be dispositive.

On remand, any ongoing VA treatment records should also be obtained, as well as the private treatment records specified below.  See 38 U.S.C.A. § 5103A(b), (c) (West 204); 38 C.F.R. § 3.159(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral knee disorder that are not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Refer the Veteran's claims file to the VA examiner who provided the February 2015 VA examination for his bilateral knee condition for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After review of the claims file, the examiner should address the following questions:

a. Which of the Veteran's right and/or left knee symptoms are attributable to or aggravated by his currently service-connected bilateral radiculopathy of the lower extremities, or other service-connected disabilities?

b. Which of the Veteran's right and/or left knee symptoms are attributable to his currently diagnosed PFS, or any other diagnosed disability?

c. If the examiner attributes any of the Veteran's right and/or left knee symptoms to a diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) had its onset during or is otherwise attributable to the Veteran's active service.  For the purposes of this opinion, the examiner should assume that the Veteran experienced knee pain after an injury sustained when carrying crates of weapons and supplies in June 2003.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for service connection for a right and left knee disorder, to include as secondary to service-connected bilateral radiculopathy.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

